Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 12, 2016

The Court of Appeals hereby passes the following order:

A16D0325. MARCUS SAMUEL v. MARTY ALLEN, WARDEN.

      In 2005, Marcus Samuel pled guilty to two counts of kidnapping, two counts
of armed robbery, burglary, possession of a firearm during the commission of a crime,
and possession of a firearm by a convicted felon. In 2014, Samuel filed a petition for
a writ of habeas corpus. After the superior court denied his petition, Samuel filed an
appeal to this Court.
      The Supreme Court, however, has appellate jurisdiction over all cases
involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (4). This
appeal is thus TRANSFERRED to the Supreme Court for disposition.



                                       Court of Appeals of the State of Georgia
                                                                            04/12/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.